Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Status of the Application
Claims 1-20 have been examined in this application. This communication is the first action on the merits.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/4/2020, 8/4/2020 are in compliance with the provisions of 37 C.F.R. 1.97. Accordingly, the information disclosure statements are being considered by the examiner.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
                The claimed invention recites the abstract concept of a commercial interaction – i.e. advertising/marketing activities or behaviors, business relations/sales activities, which has been identified as an abstract idea by the 2019 PEG. Some of the relevant claimed limitations include: processing a payment by a first user based on payment information acquired from a first terminal of the first user/generate evaluation tag information including at least one second evaluation tag that is selected from among a plurality of first evaluation tags for the shop and that is to be displayed at the first terminal/deliver the evaluation tag information to the first terminal/acquire information indicating a third evaluation tag selected by the first user from among the at least one second evaluation tag/associate and store user information of the first user, the payment information, and the third evaluation tag/deliver statistical information including the number of users who have selected each of the plurality of first evaluation tags for a predetermined period from among the plurality of users, to a shop terminal/acquire information indicating a customer management message and a coupon to be sent to at least one second user who has selected the third evaluation tag, from the shop terminal/deliver the information indicating the customer management message and the coupon to a second terminal of the at least one second user. The claimed invention also recites the abstract concept of a mental concept- i.e. Mental process that can be performed in the human mind or using pen/paper, including an observation/evaluation/judgment, which has been identified as an abstract idea by the 2019 PEG: generate evaluation tag information including at least one second evaluation tag that is selected from among a plurality of first evaluation tags for the shop and that is to be displayed/acquire information indicating a third evaluation tag selected by the first user from among the at least one second evaluation tag/associate and store user information of the first user, the payment information, and the third 
This judicial exception is not integrated into a practical application.  Claim 1 includes the additional elements of processors/memories/user terminals/shop terminal, which represent generic computing elements. The additional elements, alone, or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. The claim is directed to an abstract idea.
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception, because as noted above, the additional elements represent generic computing elements. They are recited at a high level of generality. Generic computers do not amount to significantly more than the abstract idea.  The additional elements, alone, or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. Therefore, Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as combination do not amount to significantly more than the abstract idea. Therefore, Claim 1 does not amount to significantly more than the abstract idea itself.  The claim is not patent eligible.  

 Remaining dependent claims 2-11, 13-19 further recite the abstract concept of a mathematical concept – i.e. mathematical calculations/relationships, which has been identified as an abstract idea by the 2019 PEG: determine an average value of amounts that have been paid by the plurality of users based on payment history information of the plurality of users for the shop/compare the average value to a first amount to be paid by the first user which is acquired from the payment information/determine the each discount rate for the price discount coupon in proportion to a ratio of the number of users who have selected the third evaluation tag to the plurality of users. The claims further narrow the abstract ideas of the independent claims. Therefore, the claims do not amount to significantly more than the abstract idea itself.  The claims are not patent eligible.  



 The prior art of record does not teach neither singly nor in combination the limitations of claims 1-20.






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Seven et al. (20090216646); Merchant rewards methods, systems and products thereby
Brinkerhoff (6963848): Methods and system of obtaining consumer reviews

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandru Cirnu whose telephone number is (571) 272-7775.  The examiner can normally be reached on 8:00 AM - 5:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571) 272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/Alexandru Cirnu/

4/23/2021